Appellant was convicted in the county court of Cherokee county of a violation of the tick eradication law, and his punishment fixed at a fine of $25.00.
It appears from the allegations in the information that appellant was the owner and caretaker of the cattle located in quarantined territory, which had been theretofore inspected by the proper authorities, and that appellant thereafter received notice in writing from said authorities directing him to dip his cattle at the proper time and place, and that he unlawfully failed and refuse to dip, them as directed.
The overruling of appellant's motion to quash the information was not preserved by any bill of exceptions, and, therefore, can not be considered by us. Appellant asked four special charges each of which appears to have been refused by the learned trial judge. If any exception was taken to such refusal, it does not appear by any notation upon the special charges, nor is the complaint preserved by separate bill of exceptions. It is also true that the motion for a continuance, which was refused, is not before us because of the failure of the appellant to reserve his bill.
Appellant excepted to the main charge for the reason that the court did not tell the jury that he would not be guilty if he had arranged to have his cattle dipped on the date alleged in the information, and if the failure to dip said cattle was contrary to the instructions of the defendant. There is no bill of exceptions complaining of the refusal of the court to correct his charge in the matter so excepted to, there being no bill of exceptions taken presenting the proposition that there were facts before the court necessitating the giving of some such charge, we are not at liberty to consider the matter. The charge was also further objected to because it is stated to be the law and that the court should so instruct the jury to acquit if the defendant had made arrangements to have his cattle dipped on the date contained in his notification, and if the escape of the cattle from the parties endeavoring to dip them prevented such dipping. In order for this court to appraise the value of such exception, it would be necessary that there be a bill presented setting forth the facts making plain the need for such charge.
In addition to what we have just said, this being a misdemeanor case, the rule obtains that an exception to the charge in a given matter is not sufficent. We hold that it is the duty of the party on trial in a misdemeanor case to present to the court a special charge supplying or correcting the main charge in the matters except to; and in the absence of a special charge so supplying the defects, an exception alone will not suffice. The authorities are so numerous on these points that we do not deem it necessary to cite them.
Finding no error in the record, the judgment will be affirmed. *Page 239 
                    ON MOTION FOR REHEARING.